Citation Nr: 1302037	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision, which was a reconsideration of a January 2006 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO continued the 60 percent evaluation for pulmonary sarcoidosis.  The Veteran submitted a timely notice of disagreement, and a statement of the case was issued.  The Veteran did not perfect an appeal.

2.  A March 27, 2001, VA treatment record is an informal claim for increase under the provisions of 38 C.F.R. § 3.157(b).

3.  Evidence meeting the criteria of a 100 percent evaluation for pulmonary sarcoidosis was not demonstrated within one year of the March 27, 2001, informal claim for increase. 



CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a July 2006 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for entitlement to an earlier effective date for the 100 percent evaluation for pulmonary sarcoidosis, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how effective dates are assigned.  This letter was provided to the Veteran prior to consideration of the claim in the February 2007 rating decision, which is the rating decision on appeal.

As to the duty to assist, VA did not obtain any records or provide an examination in connection with the claim for entitlement to an earlier effective date.  The determination of whether an earlier effective date is warranted in this case is based upon evidence already in the claims file.

As noted above, in October 2012, the Veteran had a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issue involved.  See transcript on page 2.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as it is clear the Veteran has a full understanding of the evidence needed to establish an earlier effective date for the 100 percent evaluation.  When the Veteran submitted his claim for an earlier effective date in July 2006, he attached a letter from a private doctor, who stated the Veteran had been on oxygen therapy since 1993.  This is the kind of evidence needed to establish an earlier effective date for the 100 percent evaluation.  Thus, the Veteran has actual knowledge of the evidence that was lacking in his case.  Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

The Veteran submitted additional evidence at the hearing along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may review this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  

The Board concludes that deciding the issue on the merits at this time is appropriate.


II.  Analysis

The Veteran asserts he warrants an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis.  At the October 2012 Board hearing, he testified that he was on oxygen therapy as early as 1993, which was why he felt that the 100 percent evaluation should go back to 1993.  The Veteran noted that back in 1993, he did not need the continuous oxygen therapy that he needed now and that he had avoided using it all the time back then because he did not want to become dependent on it.  

At the hearing, the Veteran submitted a statement from his children attesting to the fact that the Veteran had been on home oxygen since June 1993.  He submitted two additional documents, which were essentially duplicative of evidence already in the claims file.

The Board will lay out a factual background to assist the Veteran with an understanding of the facts in the case.

Service connection for pulmonary sarcoidosis was initially granted in a September 1979 rating decision and assigned a 100 percent evaluation, effective April 29, 1979.  In a September 1980 rating decision, the RO reduced the evaluation to 10 percent, effective December 1, 1980.  In a September 1997 rating decision, the RO increased the evaluation to 30 percent, effective March 26, 1997.  In a November 1998 rating decision, the RO increased the Veteran's disability evaluation for pulmonary sarcoidosis from 30 percent to 60 percent, effective November 7, 1997.

In November 2000, VA requested that the VA Medical Center schedule the Veteran for a VA examination.  That examination was conducted in January 2001, and in a February 2001 rating decision, the RO continued the 60 percent evaluation for pulmonary sarcoidosis.  That same month, the Veteran submitted a timely notice of disagreement, and a statement of the case was issued in April 2001.  The Veteran did not perfect an appeal, and thus the February 2001 rating decision is final.

VA treatment records show that on March 7, 2001, the Veteran requested a new consultation for home oxygen use and elastic stockings.  A March 27, 2001, VA treatment record shows that the Veteran was given a home oxygen prescription because of significant nocturnal hypoxemia was suspected.

In August 2003, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, stating that he was unable to work due to pulmonary sarcoidosis and that he had become too disabled to work as of July 31, 2003.

In a September 2003 rating decision, the RO granted a 100 percent evaluation, effective August 18, 2002.  In October 2003, the Veteran submitted a timely notice of disagreement.  He stated he felt the effective date should be April 10, 2001.  In a November 2004 rating decision, the RO awarded the 100 percent evaluation as of April 1, 2001.  In December 2004, the Veteran submitted a notice of disagreement, stating that he felt the effective date should go back to March 26, 1997, which was the date of his reopened claim.  In January 2006, the RO issued a statement of the case.  The Veteran did not perfect his appeal regarding either the September 2003 or November 2004 rating decisions, as he needed to submit such written document within 60 days of the January 2006 statement of the case.  See 38 C.F.R. § 20.302(b) (2012).

In January 2006, the RO also issued a new rating decision, granting an effective date of March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis, which allowed a new appeal period to run.  While the Veteran did not submit a notice of disagreement following this rating decision, he submitted additional evidence in July 2006, which evidence was new and material, as contemplated by the provisions of 38 C.F.R. § 3.156(b).  Thus, when the RO issued the August 2007 rating decision on appeal, it was a reconsideration of the January 2006 rating decision under this regulation.

The issue before the Board is whether the Veteran is entitled to an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).

The service-connected pulmonary sarcoidosis is rated under Diagnostic Code 6846.  A 100 percent rating is warranted where sarcoidosis causes cor pulmonale, where there is cardiac involvement with congestive heart failure, or where it causes progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  A note following Diagnostic Code 6846 indicates that sarcoidosis may also be rated as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846

Under Diagnostic Code 6600, a 100 percent rating is warranted for the following test results or symptoms: Forced expiratory volume (FEV) is less than 40 percent of the predicted value; the ratio of FEV in one second to forced vital capacity (FEV-1/FVC) is less than 40 percent; the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is less than 40-percent predicted; the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); there is cor pulmonale (right heart failure); there is right ventricular hypertrophy; there is pulmonary hypertension (shown by echo or cardiac catheterization); there is an episode or episodes of acute respiratory failure; or the veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has awarded the 100 percent evaluation based upon the criteria under Diagnostic Code 6600 of requiring outpatient oxygen therapy.  The Veteran has not argued, nor does the evidence show, that the Veteran has ever met the other criteria that would entitle him to a 100 percent evaluation under Diagnostic Codes 6846 and 6600.  The Veteran's only allegation of meeting the criteria for a 100 percent evaluation prior to the current date assigned is based upon the requirement of outpatient oxygen therapy.  The Board agrees that this is the only criteria the Veteran meets for such evaluation.

The Board has carefully reviewed the evidence of record and finds the preponderance of the evidence is against an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation.  On that date there is a VA treatment record that shows the Veteran was given a home oxygen prescription because of significant nocturnal hypoxemia was suspected.  This treatment record is an informal claim for increase under the provisions of 38 C.F.R. § 3.157(b) and thus the claim for increase was granted as of the date of claim.  While the Veteran was seen on March 7, 2001, requesting a consultation for home oxygen therapy, this does not establish a basis to award an earlier effective date because this record was considered when the RO issued the September 2003 and November 2004 rating decisions, which decisions became final when the Veteran did not perfect his appeal following issuance of the January 2006 statement of the case.  Regardless, seeking a consultation for home oxygen therapy is not the same as the Veteran requiring outpatient oxygen therapy.  Thus, this document does not provide a basis for an earlier effective date.

There is no evidence within one year of March 27, 2001, which is the date of claim, to establish a finding that the Veteran met the criteria for a 100 percent evaluation for pulmonary sarcoidosis.  In other words, between March 27, 2000, and March 27, 2001, the evidence does not show that the Veteran first met the criteria for a 100 percent evaluation by needing oxygen therapy.  In a January 2001 VA examination report, which examination was conducted within three months of the March 27, 2001, entry, the examiner specifically wrote, "He has not been on home oxygen therapy."  Thus, there is evidence of the Veteran specifically denying using oxygen therapy within one year of the March 27, 2001, VA treatment record.  Again, there is no competent and credible evidence between March 27, 2000, and March 27, 2001, that shows the Veteran first met the criteria for a 100 percent evaluation for pulmonary sarcoidosis.

The Board notes that the Veteran has submitted a private medical record, where examiner wrote that the Veteran had been on home oxygen therapy from June 14, 1993, until July 2001.  The Veteran also submitted a statement signed by his two sons that his father was on oxygen therapy back in 1993.  Thus, even accepting that the Veteran was on home oxygen therapy as early as June 14, 1993, it does not establish a basis to award an effective date earlier than March 27, 2001, for the 100 percent evaluation.  Specifically, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase, however, occurred more than one year prior to the claim, the increase is effective the date of claim.  38 U.S.C.A. § 5110(b)(2); Harper, 10 Vet. App. at 126-27; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 ((Sept. 23, 1998); see also Scott v. Brown, 7 Vet. App. 184, 189 (1994) (under the terms of section 5110(b)(2), the effective date is either the date of the claim or "some date in the preceding year if it were ascertainable that the disability had increased in severity during that time").  

Here, the Veteran submitted a statement that would indicate he was on oxygen therapy beginning in 1993.  Thus, accepting that the Veteran began oxygen therapy as early as 1993 would not assist in the Veteran obtaining an earlier effective date, since such date is more than one year prior to the 2001 claim.  Stated differently, the actual increase in disability must have occurred during the one-year period immediately preceding the date of the claim; any evidence demonstrating an increase earlier than the one-year period is not a basis for an effective date earlier than the date of the claim.

While not submitted during the current appeal, in a November 2004 statement, the Veteran claimed that the effective date should go back to March 26, 1997.  The record shows that the Veteran submitted an informal claim for increase on March 27, 1997.  In a September 1997 rating decision, the RO increased the disability evaluation from 10 percent to 30 percent, effective March 26, 1997.  The Veteran was notified of this decision in October 1997, along with his appeal rights, and he did not appeal the decision.  Thus, that decision is final, and an effective date going back that far is legally precluded.  

For all the reasons stated above, the Board finds that the preponderance of the evidence is against an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than March 27, 2001, for the award of a 100 percent evaluation for pulmonary sarcoidosis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


